DISMISS; and Opinion Filed September 18, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00912-CV

                         EDUARDO WILKINSON, M.D., Appellant
                                       V.
                           CAROLINE WILKINSON, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02145-2013

                            MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Brown
                                  Opinion by Justice O’Neill
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties’ have settled their differences. Accordingly, we grant appellant’s motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE


140912F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EDUARDO WILKINSON, M.D., Appellant                   On Appeal from the 429th Judicial District
                                                     Court, Collin County, Texas.
No. 05-14-00912-CV        V.                         Trial Court Cause No. 429-02145-2013.
                                                     Opinion delivered by Justice O’Neill.
CAROLINE WILKINSON, Appellee                         Justices Lang-Miers and Brown,
                                                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CAROLINE WILKINSON recover her costs of this appeal
from appellant EDUARDO WILKINSON, M.D..


Judgment entered this 18th day of September, 2014.




                                             –2–